Citation Nr: 9918530	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder of the ears, 
including hearing loss and the residuals of a perforated 
eardrum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision which, in pertinent 
part, denied the veteran's claim for service connection for 
an ear/hearing condition claimed as perforated eardrum and 
hearing loss.

The Board notes that the veteran initially appealed all of 
the issues involved in the September 1996 decision.  A 
subsequent RO decision in the veteran's favor, and additional 
correspondence with him and his representative, led to some 
confusion as to which issues were being pursued for appellate 
review.  The veteran was sent a letter requesting that he 
itemize the issues for appeal.  In his response, the veteran 
specifically indicated that he no longer sought a higher 
level of compensation for his left foot disorder and that he 
wished to continue his appeal with regard to his hearing loss 
and ear problems.  Accordingly, the only issue presently 
certified for appeal relates to the ears and hearing loss.

While the veteran has recently raised the issue of service 
connection for tinnitus, that issue has not been addressed by 
the agency of original jurisdiction.  It is therefore 
referred to the RO for action deemed appropriate. 

REMAND

The veteran currently has bilateral sensorineural hearing 
loss.  He asserts that he has had the hearing loss since 
service and that it is due to exposure to acoustic trauma and 
a perforated right eardrum suffered during combat.  The 
veteran and his service representative also claim that a 1996 
VA examination was inadequate, in that it was merely cursory.  

Records from the veteran's period of service verify that he 
had combat service and that he was treated for shell fragment 
wounds and for blood in the ear canal, which was thought to 
be a possible perforated eardrum.  While hearing loss was not 
shown during service or at separation from service, 
postservice records do reveal that the veteran was treated in 
June 1971 for what he reports were complaints of decreased 
hearing.  Unfortunately, the 1971 statement from the 
physician who treated the veteran at that time shows that the 
his ears were cleaned, but fails to comment on the veteran's 
diagnosis or the root of his problem.  The veteran submitted 
a claim for service connection for a "concussion of the 
right ear" in July 1971, but canceled his scheduled VA 
examination and did not pursue the claim, after he began a 
new job.   

On VA examination in August 1996, the veteran was diagnosed 
with bilateral sensorineural hearing loss.  While the 
examining physician noted the history of a ruptured eardrum 
and military noise exposure, she failed to comment on whether 
the veteran's current hearing loss was in any way related to 
his inservice acoustic trauma and possible perforated 
eardrum.  In addition, the VA physician made no findings 
regarding the current state of the veteran's eardrums.  The 
Board finds that, in light of the documented combat-related 
ear injury, his current diagnosis, and the notation of a 
scarred right eardrum on an August 1996 Agent Orange 
examination report, the veteran should be afforded the 
opportunity to have a more thorough VA audiological 
examination.  On examination, the VA physician should 
specifically comment on the current state of the veteran's 
eardrums and, after reviewing the claims file and service 
medical records, express an opinion as to whether any current 
hearing problem is due to the veteran's period of service.  

The Board is also aware that, while the claims file contains 
the above noted 1971 statement from the physician who cleaned 
out the veteran's ears shortly after service, it does not 
contain any clinical record of that treatment, and no further 
attempt has been made to obtain any records of treatment for 
hearing problems at that time.  The RO should assist the 
veteran in obtaining any additional relevant medical records 
which might be available.

Under the circumstances of this case, the veteran should be 
given a new VA examination in order to resolve the question 
of whether his inservice injury and exposure to acoustic 
trauma caused his current hearing loss.  In addition, a 
review of the file reveals that relevant clinical evidence 
may be available that is not in the claims folder.  Any 
additional relevant treatment records should be obtained.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992)

In light of the foregoing, the issue of service connection 
for a disorder of the ears, including hearing loss and a 
perforated eardrum is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment by all health care providers, 
VA and non-VA, who have treated him for 
hearing loss at any time since his 
discharge from service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims folder.

2.  Thereafter, the RO should have the 
veteran undergo VA audiology and ear 
examinations, in order to determine the 
nature and etiology of his claimed 
hearing loss.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to and reviewed by the 
examiner(s) in connection with the 
examination.  Based upon the historical 
records, examination findings, and 
medical principles, the examiner(s) 
should provide a medical opinion as to 
the etiology of the veteran's hearing 
loss, including whether it was caused by 
a perforated eardrum.  

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for hearing loss and the residuals of a 
perforated eardrum.  If the claim is 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



